        Case 1:21-cv-10464-NMG Document 11 Filed 06/23/21 Page 1 of 2




                  UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

                            )
                            )
KATRINA GASKINS,            ) Case No.:
                            )
        Plaintiff.          ) 1:21-cv-10464-NMG
                            )
    v.                      )
                            )
NEWREZ LLC d/b/a SHELLPOINT )
MORTGAGE SERVICING,         )
                            )
          Defendant.        )

                          NOTICE OF SETTLEMENT

      TO THE CLERK:

NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have

reached settlement. The parties anticipate filing a stipulation of dismissal of this

action with prejudice pursuant to Fed. R. Civ. P. 41 (a) within sixty (60) days.



Dated: June 23, 2021                   By: /s/ Craig Thor Kimmel
                                         Craig Thor Kimmel, Esquire
                                         Kimmel & Silverman, P.C.
                                         30 E. Butler Pike
                                         Ambler, PA 19002
                                         Phone: (215) 540-8888
                                         Fax: (877) 788-2864
                                         Email: teamkimmel@creditlaw.com
       Case 1:21-cv-10464-NMG Document 11 Filed 06/23/21 Page 2 of 2




                       CERTIFICATE OF SERVICE

            I, Craig Thor Kimmel, Esquire, do certify that I served a true and

correct copy of the Notice of Settlement in the above-captioned matter, upon the

following via CM/ECF system:

Joshua Cohn
Holland & Knight (B)
10 St. James Avenue
11th Flr.
Boston, MA 02116
617-523-2700
Email: joshua.cohn@hklaw.com
Attorney for Defendant




Dated: June 23, 2021                 By: /s/ Craig Thor Kimmel
                                       Craig Thor Kimmel, Esquire
                                       Kimmel & Silverman, P.C.
                                       30 E. Butler Pike
                                       Ambler, PA 19002
                                       Phone: (215) 540-8888
                                       Fax: (877) 788-2864
                                       Email: teamkimmel@creditlaw.com
